DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Momeyer et al (US 2011/0167391 A1) in view of Serban et al (US 2008/0018611 A1).

Regarding claim 1, Momeyer discloses an electronic apparatus comprising:
an apparatus body that includes 
a principal surface [e.g., Fig. 1: 104], and 
e.g., Fig. 1: 115a, 115b] that is held by a user [e.g., Fig. 15B: 1102, 1106, 1112, 1116];
a pressure detector [e.g., Fig. 16A: 1400; Fig. 16B: 1400a, 1400b] that is arranged on the peripheral surface, and detects a holding force that acts on the peripheral surface (e.g., see Paragraphs 41-50, 109); and
a controller [e.g., Fig. 17: 1301; Fig. 18: 1801] that controls an operation of the apparatus body according to a temporal change [e.g., Fig. 3: 302abc, 304abc, 306abc; Fig. 4: 402abc, 404abc, 406abc; see Paragraphs 50-52, 99-100] in the holding force detected by the pressure detector (e.g., see Fig. 5; Paragraphs 110-114).

Momeyer does not appear to expressly disclose the pressure detector includes a circuit board, a metal layer and a support provided between the circuit board and the metal layer.
Momeyer does however disclose, “A variety of touch sensing and/or force measuring sensor technologies may be used. As shown below, piezoelectric sensor technology ("piezo sensor"), such as piezo strips 210, provide a suitable sensor technology that may be utilized. Other technologies may be used, such as resistive strain gage sensors which change resistance in response to strain (i.e., distortion), capacitive sensors and inductive sensors” (Paragraph 48).

Serban discloses a pressure detector [e.g., Fig. 7b: 712] includes a circuit board [e.g., Figs. 7a, 7b: 722], a metal layer [e.g., Fig. 7b: 712; Paragraphs 50, 78: silver] and a support [e.g., Fig. 7b: 720] provided between the circuit board and the metal layer (e.g., see Paragraphs 65-68).

Momeyer and Serban are analogous art, because they are from the shared inventive field of pressure detectors.
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to use Serban’s pressure detector as Momeyer’s pressure detector, so as to accurately sense applied forces.

Moreover, it would have been obvious to one of ordinary skill in the art at the time of filing, because the substitution of Serban’s pressure detector for Momeyer’s pressure detector would have yielded predictable results to one of ordinary skill in the art at the time of the filing.
See KSR International Co. v. Teleflex Inc., et al., Docket No. 04-1350 (U.S. 30 April 2007).

Regarding claim 2, Momeyer discloses a storage [e.g., Fig. 17: 1302; Fig. 18: 1802] that stores therein a pattern of the temporal change in the holding force associated with the operation of the apparatus body (e.g., see Paragraphs 59-60), wherein the controller includes
a determination section [e.g., Fig. 5: 510; Fig. 17: 1301; Fig. 18: 1801] that determines whether there is a grip manipulation with respect to the apparatus body according to an output from the pressure detector, and
a checkup section [e.g., Fig. 5: 514, 520; Fig. 17: 1301; Fig. 18: 1801] that checks the grip manipulation against the pattern of the temporal change, the pattern of the temporal change corresponding to the grip manipulation (e.g., see Paragraphs 54-84).

Momeyer discloses the pattern of the temporal change includes information regarding a manipulation time of the grip manipulation (e.g., see Paragraphs 49, 56, 99, 102).

Regarding claim 4, Momeyer discloses the pattern of the temporal change includes information regarding a pressing force of the grip manipulation (e.g., see Paragraphs 40-47, 62-66, 79).

Regarding claim 5, Momeyer discloses an acceleration detector [e.g., Fig. 17: 1432] that detects an acceleration that acts on the apparatus body, wherein the controller controls the operation of the apparatus body according to an output from the pressure detector and an output from the acceleration detector (e.g., see Paragraphs 46, 56, 68, 73, 84, 90, 95, 105, 106, 109).
 
Regarding claim 6, Momeyer discloses the pressure detector includes an electrostatic pressure-sensitive sensor that includes a plurality of capacitive elements arranged along the peripheral surface (e.g., see Paragraph 48).

Serban discloses the pressure detector includes an electrostatic pressure-sensitive sensor that includes a plurality of capacitive elements [e.g., Fig. 7b: 722, 724] arranged along a peripheral surface [e.g., Fig. 7b: 716, 718]  (e.g., see Paragraphs 65-68).

Regarding claim 7, Momeyer discloses the apparatus body further includes a display section [e.g., Fig. 1: 108] that is arranged on the principal surface (e.g., see Paragraph 38).

Regarding claim 8, this claim is rejected by the reasoning applied in rejecting claims 1 and 2.

Regarding claim 9, this claim is rejected by the reasoning applied in rejecting claims 1 and 2; furthermore, Momeyer discloses generating a control signal [e.g., Fig. 5: 528, 530] that starts the operation corresponding to the pattern of the temporal change in the holding force  (e.g., see Figs. 5-9; Paragraphs 54-84).

Response to Arguments
Applicant's arguments with respect to claims 1-9 have been considered but are moot in view of any new ground(s) of rejection. 

Conclusion
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeff Piziali whose telephone number is (571)272-7678.  The examiner can normally be reached on Monday - Friday (7:30AM - 4PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin (Kumar) Patel can be reached on (571) 272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Jeff Piziali/
Primary Examiner, Art Unit 2628
5 May 2021